[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S REQUEST FOR PRODUCTION AND DEFENDANT'S REQUEST FOR PROTECTIVE ORDER,
The defendant has objected to the production of certain documents as listed in Court Exhibit 1, which is a letter to plaintiff's counsel from defendant's counsel dated November 5, 1993. Defendant withdrew its objection to document 3.
The court, after hearing oral argument on December 21, 1993, took the papers for in camera review, receipt of briefs, and determination. CT Page 146
The court rules as follows:
1. Court Exhibit 2 — Request for Protective Order is granted as to last paragraph only, which is protected by the attorney-client privilege.
2. Court Exhibit 3 — Request for Protective Order is denied. This document submitted to defendant anonymously is not privileged, nor is there any showing that it was prepared with any attorney involvement or in anticipation of litigation or for trial, by defendant or someone at its request.
3. Court Exhibit 4 — Request for Protective Order is granted because of attorney-client privilege.
4. Court Exhibit 5 — Request for Protective Order is granted because of attorney-client privilege.
5. Court Exhibit 6 — Request for Protective Order is denied. There is no reference to communications made by defendant to its attorney, nor is there an expression of attorney's legal opinion or legal advice.
Counsel for defendant stated at oral argument that as to Court Exhibits 4, 5, and 6, he objected only to references to opinions of Attorney Joseph F. Skelley, Jr.
RICHARD A. WALSH, J.